DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Reference numbers “30” and “32” are used interchangeably to describe both the proximal and distal ends of the barbed surgical thread (see Specification [0026], [0029] and [0032]).
Reference numbers “40” and “42’ are used interchangeably to describe both the proximal and distal ends of the barbs (see Specification [0026] and [0027]).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2, 10, and 16 each recite “the distal end of one of the first barbs is closer to the proximal end of the central core than the proximal end of the one of the second barbs” and “each of the eight second barbs are closer to the proximal end than the first eight barbs”. It is unclear how the distal end of one of the first barbs can be closer to the proximal end of the central core than the one of the second barbs if all the second barbs are closer to the proximal end of the central core than the first barbs. One of ordinary skill in the art would not know how to make and/or use the full scope of the claimed invention without undue experimentation. The test for “undue experimentation” is an analysis of the Wands factors [see MPEP 2164.01(a)]. Analysis of multiple Wands factors is below.
The amount of direction provided by the inventor: The Specification and figures do not provide direction about how to make or use a surgical thread having eight first barbs and eight second barbs, where each of the eight second barbs are closer to the proximal end than the first eight barbs and where the distal end of the first barbs is closer to the proximal end of the central core than the second barbs. There is some discrepancy in the Specification about which end (40 or 42) is the proximal or distal end of the barbs as the reference numbers 40 and 42 are used interchangeably (see Specification [0026] and [0027]). There is also a discrepancy in the Specification about which end (30 or 32) is the proximal or distal end of the central core (see Specification [0026], [0029] and [0032]). Regardless, neither the base (42) nor the tip (40) of the first barbs (22) as shown in Fig. 1 is closer to the end (32) of the central core than the base or tip of the second barbs (24). Both the base (42) and the tip (40) of the first barbs (22) are closer to the end (30) of the central core than the second barbs (24). However, in this case the second barbs (24) would not be closer to the end (30) than the first eight barbs. Therefore, the amount of direction provided by the inventor would not enable one of ordinary skill in the art to make or use the claimed invention.

    PNG
    media_image1.png
    331
    748
    media_image1.png
    Greyscale

	The level of one of ordinary skill: The level of one of ordinary skill in this particular art would be a person having at least a bachelor’s degree in a field of engineering. It is known in engineering that an element can either be more proximal or more distal to another element, but not both simultaneously. As claimed, the eight first barbs are required to be simultaneously more distal to the proximal end of the central core than the eight second barbs and more proximal to the proximal end of the central core than the eight second barbs. Therefore, the level of one or ordinary skill in the art does not enable one of ordinary skill in the art to make or use the invention.
The level of predictability in the art: As described above, one of ordinary skill in
the art would not know how to make and use the claimed invention because it is not physically possible for an element to be both more proximal and more distal to another element. There is a lack of predictability in the art because one of ordinary skill in the art cannot readily anticipate the effect of a change (eight first barbs that are simultaneously more distal to the proximal end of the central core than eight second barbs and more proximal to the proximal end of the central core than eight second barbs) within the subject matter to which that claimed invention pertains.
	The quantity of experimentation needed to make or use the invention based on the content of the disclosure: As explained above, one of ordinary skill in the
art would not know how to make and use the claimed invention with eight first barbs that are simultaneously more distal to the proximal end of the central core than eight second barbs and more proximal to the proximal end of the central core than eight second barbs. The content of the disclosure describes the eight first barbs similarly as claimed. Paragraph [0005] states “The distal end of one of the first barbs is closer to the proximal end of the central core than the proximal end of the one of the second barbs” and “The eight second barbs are closer to the proximal end than the eight first barbs”. Based on this content of the disclosure, the amount of experimentation needed to obtain the claimed invention would be extensive. First, one of ordinary skill in the art would need to figure out how to the distal ends of the eight first barbs capable of being closer to the proximal end of the central core than the eight second barbs while the eight second barbs remain closer to the proximal end of the central core than the eight first barbs. Second, one of ordinary skill in the art would need to experiment to figure out how to apply this to a surgical thread. This would require a great deal of extermination and invention and would not result in being physically possible because the barbs of the thread cannot be proximal and distal at the same time. 
In light of the above factors, undue experimentation would be required by any person skilled in the art to practice the full scope of the claim. Appropriate action is required.
	Claims 3, 11-15, and 17-24 are similarly rejected by virtue of their dependency from claims 2, 10 and 16. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10, and 16 each recite “the eight second barbs are closer to the proximal end than the first eight barbs” and “the distal end of one of the first barbs is closer to the proximal end of the central core than the proximal end of the one of the second barbs” which renders the scope of the claims indefinite since it is unclear how the distal end of one of the first barbs can be closer to the proximal end of the central core than the one of the second barbs if all the second barbs are closer to the proximal end of the central core than the first barb. Claims 3, 11-15, and 17-24 are similarly rejected by virtue of their dependency from claims 2, 10 and 16.
Claims 12 and 18 each recite “each of the eight first barbs has a proximal end and a distal end” which renders the scope of the claims indefinite since it is unclear whether the proximal and distal ends of the eight first barbs in claims 12 and 18 are new/different structure or the same as the proximal and distal ends of the eight first barbs introduced in claims 10 and 16. For examination purposes, “each of the eight first barbs has a proximal end and a distal end” has been interpreted as the latter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al. (US 20040060409).
Regarding claim 1, Leung discloses an eight-dimensional barbed surgical thread (see Fig. 4A-4B) comprising: a central core (42) having a circumference, a proximal end (44) and a distal end (46) that is opposite the proximal end; and eight first barbs (48, 50, 52) positioned around the circumference of the central core so that the first barbs are radially adjacent to each other and obliquely extend from the central core (the eight first barbs 48, 50, 52 are radially arranged about the central core such that they are radially adjacent and extend at an oblique angle relative to the central core 42, see Fig. 4A-4B).
Regarding claim 4, Leung discloses the eight-dimensional barbed surgical thread of claim 1, wherein each of the eight first barbs (48, 50, 52, see Fig. 4A-4B) has a proximal end (base of barbs 48, 50, 52) and a distal end (tip of the barbs 48, 50, 52)  and wherein adjacent barbs in the eight first barbs are offset in a direction extending between the proximal end (44) and the distal end (46) of the central core so that the distal end of one of the eight first barbs is approximately aligned with the proximal end of an adjacent one of the eight first barbs around a circumference of the central core (every other of adjacent barbs 48, 50, 52 are aligned in a longitudinal direction of the central core 42, see Fig. 4A).
Regarding claim 5, Leung discloses the eight-dimensional barbed surgical thread of claim 1, wherein each of the eight first barbs has a proximal end (base of barbs 48, 50, 52) and a distal end (tip of the barbs 48, 50, 52) and wherein every other of the eight first barbs is approximately aligned around a circumference of the central core (every other of adjacent barbs 48, 50, 52 are aligned in a longitudinal direction of the central core 42, see Fig. 4A).
Regarding claim 9, Leung discloses the eight-dimensional barbed surgical thread of claim 1, wherein the eight-dimensional thread is fabricated from polydioxanone/polycaprolactone polymer (the barbed suture can be formed from bio-absorbable materials including polydioxanone and polycaprolactone, see [0054]-[0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leung as applied to claim 1 above, and further in view of Gross et al. (US 20130238021).
Regarding claim 6, Leung discloses the eight-dimensional barbed surgical thread of claim 1, wherein a cut is formed at an angle of between 5 and 40 degrees respect to a surface of the central core to form each of the first barbs (the barbs can have a cut angle ranging from 140 degrees to 175 degrees which corresponds to an angle between 5 and 40 degrees with respect to the longitudinal axis, see [0015] and Fig. 7A). Leung fails to disclose that barbs occupy 45 degrees of circumference of the central core (i.e., the width of the barbs occupy 45 degrees of the circumference of the central core) and wherein a cut is formed at an angle specifically between about 10 and 15 degrees.
Gross, in the same field of art, discloses a similar barbed surgical thread (see Fig. 1A-1B), where the geometry of barbs (130), which includes parameters like the cut angle, cut depth, cut length and spatial arrangement of the barbs can be optimized for “engagement of tissue” (see [0112]). The geometry of the barbs is disclosed to be a result effective variable in that changing the cut length, cut depth, and cut angle, which all affect the cut width, would impact the amount of tissue engagement provided by the barbs. Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the device of Leung by making the first barbs occupy 45 degrees of a circumference of the central core and the cut angle specifically between about 10 and 15 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Leung discloses the eight-dimensional barbed surgical thread of claim 1, wherein the eight-dimensional barbed surgical thread comprises a plurality of rows of the eight first barbs (barbs 48, 50, 52 each form a row of eight first barbs along the longitudinal direction of the central core 42, see Fig. 4A). Leung fails to explicitly disclose wherein a spacing between the rows of the eight first barbs is less than about a length of one of the eight first barbs in a direction that extends between the proximal end and the distal end of the central core.
Gross, in the same field of art, discloses a similar barbed surgical thread (see Fig. 1A-1B), where the geometry of barbs (130), which includes parameters like the cut angle, cut depth, cut length and spatial arrangement of the barbs can be optimized for “engagement of tissue” (see [0112]). The spatial arrangement of the barbs is disclosed as a result effective variable in that changing the spatial arrangement of the barbs would impact the amount of tissue engagement provided by the barbs. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device Leung by making the spacing between the rows of the eight first barbs is less than about a length of one of the eight first barbs in a direction that extends between the proximal end and the distal end of the central core as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Leung discloses the eight-dimensional barbed surgical thread of claim 1. Leung fails to wherein the barbs have a length to width ratio of between about 2:1 and about 5:1.
Gross, in the same field of art, discloses a similar barbed surgical thread (see Fig. 1A-1B), where the geometry of barbs (130), which includes parameters like the cut angle, cut depth, cut length and spatial arrangement of the barbs can be optimized for “engagement of tissue” (see [0112]). The geometry of the barbs is disclosed to be a result effective variable in that changing the cut length, cut depth, and cut angle, which all affect the cut width, would impact the amount of tissue engagement provided by the barbs. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device Leung by the barbs have a length to width ratio of between about 2:1 and about 5:1 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (US 20080027486) discloses a method of using a barbed surgical thread for mastoplasty (see Abstract and Fig. 1-3).
Goraltchouk et al. (US 20110125188) discloses using a barbed surgical thread for “face-lifts, brow-lifts, breast-lifts, neck-lifts, thigh lifts, and buttock lifts” (see [0106]).
Foumenteze et al. (WO 2019068928) discloses a similar barbed surgical thread (see Fig. 1-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771